DETAILED ACTION
This Office Action is in response to the Amendment filed on February 28th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 4-6, 8-9, 12 & 16-19 have been amended; and claims 1, 17 & 18 are independent. Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/28/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
The rejection of claims 1-5, 7 and 17-20 under 35 U.S.C §101 is withdrawn as claim has been amended.
Applicant’s arguments, see pages 5-7, filed 02/28/2021, with respect to the rejection(s) of claim(s) 1-5, 7 & 17-20 under 35 U.S.C. 102(a)(1) have been fully considered and are Vora.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 7, and 17-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Choyi et al. (Choyi), U.S. Pub. Number 2017/0012778, in view of Vora et al. (Vora), U.S. Pub. Number 2003/0048906.
Regarding claim 1; Choyi discloses a computer-implemented method of validating an entity, the method comprising:
providing, by a first computing device (par. 0110; Entity A 202) to a second computing device (par. 0110: Entity B 302), two or more data shares including respective two or more portions of a public key, over a respective two or more communication channels (par. 0278; all entities that belong to the same group shares the same E2E Group Key.);
using the public key, by the second computing device, to encrypt at least one of: predefined data and data generated based on information included in the shares (par. 0107; credentials that are provisioned may be based on Public Keys represented in the form of certificates or just public/private keys, identity based encryption that are based on public keying mechanism; E2E authentication Keys (ke2e) for Session Layer authentication may be generated between the Entities using Authenticated Diffie-Hellman process using the certificates for authentication.);
providing the encrypted data to the first computing device (par. 0233; carrying the Auth_Tag along with security attributes that were used to create the Auth_Tag as well as the encrypted message and data.); and
validating at least one of: the second computing device and an entity associated with the second computing device, by the first computing device, based on matching the encrypted data with an expected data (par. 0099; public keying mechanism the Ke2e_EntityA_EntityN_msg_auth may be a private key (also referred as the E2E_DS_Key:End-to-End Digital Signature Key) used in signing the message (only known to the signing Entity) and verified by the other entity using a certificate that contains a public key.).
Choyi fails to explicitly disclose using, by the second computing device, the two or more shares to reconstruct the public key.
However, in the same field of endeavor, Vora discloses anonymous transactions based on distributed processing comprising using, by the second computing device, the two or more shares to reconstruct the public key (Vora: par. 0044; reconstructing the public key based on the secret shares as instructed and verifying that the public key legitimately belongs to the entity.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Vora into the method of Choyi comprising using, by the second computing device, the two or more shares to reconstruct the public key to provide enhanced privacy during e-commerce transactions (Vora: par. 0003).
Regarding claim 2; Choyi and Vora disclose the method of claim 1, wherein Choyi further discloses a subset of the shares is enough for reconstructing the public key (Choyi: par. 0279; E2E authenticate one another using the Group Authentication key that may be pre-provisioned during the provisioning phase.).
Regarding claim 3; Choyi and Vora disclose the method of claim 2, wherein Choyi further discloses reconstructing the public key is done based on the largest subset of the shares that produces the same public key (Choyi: par. 0285; group members are authenticated with the remote CSE or any other entity using the Unique E2E Auth Key.).
Regarding claim 4; Choyi and Vora disclose the method of claim 1, Choyi further discloses comprising reversing the roles of the first and second computing devices (Choyi: par. 0168; the roles are reversed: the Enrollee creates a digital signature and the M2M Enrolment Function verifies it.).
Regarding claim 5; Choyi and Vora disclose the method of claim 1, Choyi further discloses comprising repeatedly validating the second computing device and the entity using a different public keys (Choyi: par. 0224; public key mechanism were used for generating the JWS, by validating the digital signature within the JWS.).
Regarding claim 7; Choyi and Vora discloses the method of claim 1, wherein Choyi further discloses the encrypting is performed using a quantum safe cryptosystem or method (par. 0244; a single Ke2e_AE2_CSE1_msg_auth_conf may be used for both message authentication as well as for message confidentially and using an Authenticated Encryption and Associated Data (AEAD)-based cryptography mechanism (e.g., AES_CCM, AES_GCM).).
Regarding claim 17; Claim is directed a computer-implemented method which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reasons.
Regarding claim 18; Claim 18 is directed to a system which has similar scope as claim 1. Therefore, claim 18 remains un-patentable for the same reasons.
Regarding claims 19-20; Claims 19-20 are directed to system of claim 18 which have similar scope as claims 2-5. Therefore, claims 19-20 remain un-patentable for the same reasons.

Allowable Subject Matter
Claims 6 or 8-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436